McMurray, Presiding Judge.
Don E. Bailey filed, pro se, an action against Horace Mann Insurance Company (“Horace Mann”), alleging Horace Mann fraudulently coerced him into settling a claim for uninsured motorist benefits under an automobile liability insurance policy issued by Horace Mann. Horace Mann denied the material allegations of the complaint and filed a motion for summary judgment and the affidavit of Laura Barrett, a Horace Mann claims adjuster. Barrett identified a release executed by Bailey and deposed that the release “should be a bar to the pending action.” The release provides that, in consideration of $2,000, Bailey settled “any and all claims [Bailey has] or might have under any contract or policy of insurance written by Horace Mann Insurance Company, which does or might apply to provide [Bailey] benefits accruing ... as a consequence of [an automobile] accident [which occurred on September 20, 1986].” In opposition, Bailey filed a response stating, in pertinent part, that he was unduly coerced into settling the claim because of “physical and mental duress brought on by Defendant Horace Mann Insurance [sic] refusal to pay benefits, wearyiness [sic] of filing lawsuits against [Horace Mann], and compelling compromising offers to settle for $500, pressure to pay medical bills by doctors, and [Horace Mann] telling me [the] contract was being drawn up for settlement under P.I.P coverage. . . .”
The trial court granted Horace Mann’s motion for summary judgment. This appeal followed. Held:
“The controlling issue on appeal is whether the evidence creates an issue whereby the jury could find the release to be void because, as [Bailey] alleges, it was entered into under duress. [In this vein, we recognize that d]uress is defined as ‘imprisonment, threats, or other acts, by which the free will of a party is restrained. . . .’ OCGA § 13-5-6.” Miller, Stevenson & Steinichen, Inc. v. Fayette County, 190 Ga. App. 777 (1) (380 SE2d 73). In the case sub judice, Bailey’s allegations of coercion are insufficient, as a matter of law, to raise a jury question as to whether the release is voidable. See Miller, Stevenson & Steinichen, Inc. v. Fayette County, 190 Ga. App. 777 (1), supra, and cases cited therein. The executed release constitutes an accord and satisfaction of Bailey’s claim against Horace Mann. McCollum v. Doe, 190 Ga. App. 444 (1), 445 (379 SE2d 233). Consequently, the trial court did not err in granting Horace Mann’s motion for summary *634judgment.
Decided February 22, 1993
Reconsideration denied March 8, 1993
Don E. Bailey, pro se.
Troutman, Sanders, Lockerman & Ashmore, Robert L. Pennington, Arnold Wright, Jr., for appellee.

Judgment affirmed. Cooper and Blackburn, JJ., concur.